DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 02/21/2019.
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 10-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2018/0285502 issued to Hallquist et al in view of US Patent No. 10,621,552 issued to Syed et al.


1. Hallquist et al discloses a computer configured to generate a debris model for a structure, the computer comprising:
a memory circuit (See: Fig. 6 #608 main memory); and 
processing circuitry operatively connected to the memory circuit (See: Fig. 6 processor connected through bus 602 with different memory circuits 608 and 610) and configured to: 
obtain an output file representing one or more fragments resulting from a simulated break-up of a structure, wherein each fragment comprises a subset of elements of a finite element model (FEM) of the structure (See: par [0012] during a simulated crash event, the cast aluminum parts represented with solid elements can fragment creating disjoint debris which interacts in the contact treatment, a single piece of disjoint debris can be presented with one or more finite elements); 
generate one or more debris parts, wherein each debris part represents a fragment and comprises one or more elements indicated as being interconnected in the output file (See: Fig. 5 illustrates a time marching simulation result of a car crashing into a barrier, in other words, a graphical display of numerical simulation results from a finite element analysis ….a few example debris are shown, debris 570 are located within the search volume 530); 
generate a debris model comprising the one or more debris parts of the structure (See: par [0036] graphical display of numerical simulation results from a finite element analysis of debris model with one or more debris parts).  
Hallquist et al does not specify but Syed et al discloses assign a unique identifier to each debris part (See: Col. 8 lines 22-27, each case fragment may have corresponding unique fragment identifier in accordance with one or more embodiments of the technology, the fragment uniquely identifies the fragment in the set of possible fragments, for example, the fragment identifier may be an alphanumeric identifier).
It would have been obvious before the effective filing date to combine unique fragment identifier as taught by Syed et al to finite element analysis method of Hallquist et al would be to allow the record to be references without confusion or unintentional overwriting from other records.

2. Hallquist et al discloses the computer of claim 1 wherein the processing circuitry is further configured to generate a kinematic model predicting motion of each debris part based on the debris model (See: par [0012] once a disjoint debris moves away from the main structure (i.e. the FEA model of the car)).  

3. Hallquist et al discloses the computer of claim 1 wherein the processing circuitry is further configured to generate a computer model predicting a debris field comprising the debris parts based on the debris model (See: par [0036] graphical display of numerical simulation results from a finite element analysis of debris model with one or more debris parts).  

4. Hallquist et al discloses the computer of claim 1 wherein to generate the one or more debris parts, the processing circuitry is further configured to: assign a first element identified in the output file to a first debris part (See: par [0036] graphical display of numerical simulation results from a finite element analysis of debris model with one or more debris parts); determine whether one or more additional elements identified in the output file are directly or indirectly connected to the first element (In light of applicants specification par [0053], these limitation is directed to Finite element analysis recited in par [0016] the second computerized model can be a finite element analysis model defined with a number of nodal pointed connected by finite element any debris (represented by one or more finite elements) broken free from the FEA model; par [0030] the second computerized model can be a finite element analysis (FEA) model defined with a number of nodal points connected by finite elements); and assign each additional element that is directly or indirectly connected to the first element to the first debris part (In light of applicants specification par [0053], these limitation is directed to Finite element analysis recited in par [0016] the second computerized model can be a finite element analysis model defined with a number of nodal pointed connected by finite element any debris (represented by one or more finite elements) broken free from the FEA model; par [0030] the second computerized model can be a finite element analysis (FEA) model defined with a number of nodal points connected by finite elements).  

5. Hallquist et al discloses the computer of claim 4 wherein the processing circuitry is configured to determine that an additional element is directly connected to the first element responsive to determining that no intervening elements are between the first element and the additional element (In light of applicants specification par [0053], these limitation is directed to Finite element analysis recited in par [0016] the second computerized model can be a finite element analysis model defined with a number of nodal pointed connected by finite element any debris (represented by one or more finite elements) broken free from the FEA model; par [0030] the second computerized model can be a finite element analysis (FEA) model defined with a number of nodal points connected by finite elements).  

6. Hallquist et al discloses the computer of claim 4 wherein the processing circuitry is configured to determine that an additional element is indirectly connected to the first element responsive to determining that one or more intervening elements connect the additional element to the first element (In light of applicants specification par [0053], these limitation is directed to Finite element analysis recited in par [0016] the second computerized model can be a finite element analysis model defined with a number of nodal pointed connected by finite element any debris (represented by one or more finite elements) broken free from the FEA model; par [0030] the second computerized model can be a finite element analysis (FEA) model defined with a number of nodal points connected by finite elements).  
7. Hallquist et al discloses the computer of claim 1 wherein the output file comprises output values associated with a finite element analysis (FEA) performed on the structure to model the simulated break-up of the structure (See: par [0036] graphical display of numerical simulation results from a finite element analysis of debris model with one or more debris parts).  

9. Hallquist et al discloses the computer of claim 1 wherein the processing circuitry is further configured to: generate a visual representation of the debris model, wherein the visual representation graphically indicates the structure and each debris part (See: par [0036] graphical display of numerical simulation results from a finite element analysis of debris model with one or more debris parts); and output the visual representation of the debris model to a display device (See: par [0036] graphical display of numerical simulation results from a finite element analysis of debris model with one or more debris parts).

As per Claims 10-15, 17, and 19-20: The instant claims recites substantially same limitation as the above rejected claims 1-7 and 9, and therefore rejected under the same rationale.

Claims 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hallquist et al and Syed et al as applied to claims 1, and 10 above, and further in view of US Publication No. 2018/0189428 issued to McKennon-Kelly et al.

8. Hallquist et al discloses the computer of claim 1 wherein, for each of the one or more debris parts (See: par [0036] graphical display of numerical simulation results from a finite element analysis of debris model with one or more debris parts). However, neither Hallquist et al nor Syed et al discloses configured to determine one or more of: a size of the debris part; a speed of the debris part; and a direction of travel of each debris part.
	McKennon-Kelly et a discloses configured to determine one or more of: a size of the debris part; a speed of the debris part; and a direction of travel of each debris part (See: Abstract, par [0009]-[0011], [0022]-[0023], using an upper limit fragment spreading speed predicted by a breakup model and applying the upper limit fragment spreading speed in different direction to generate points on the bounding surface; par [0032] predict a set of breakup fragments of a given size).
It would have been obvious before the effective filing date to combine a speed of the debris part and direction of travel of debris part as taught by McKennon-Kelly et al to finite element analysis method of Hallquist et al would be to create a 3D model using a simplified bounding surface for a debris field generated by an on-orbit breakup event (McKennon-Kelly, par [0002]).

16. Hallquist et al discloses the method of claim 13 wherein each of the first element and the one or more additional elements assigned to the first debris part share one or more common characteristics (See: Abstract, par [0009]-[0011], [0022]-[0023], using an upper limit fragment spreading speed predicted by a breakup model and applying the upper limit fragment spreading speed in different direction to generate points on the bounding surface; par [0032] predict a set of breakup fragments of a given size).
It would have been obvious before the effective filing date to combine a speed of the debris part and direction of travel of debris part as taught by McKennon-Kelly et al to finite element analysis method of Hallquist et al would be to create a 3D model using a simplified bounding surface for a debris field generated by an on-orbit breakup event (McKennon-Kelly, par [0002]).

As per Claim 18: The instant claim recites substantially same limitation as the above rejected claim 8, and therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Y. S. Kang, F. Sadeghi, M. R. Hoeprich, (" A finite element model for spherical Debris Denting in Heavily Loaded Contacts", pgs. 71-80) teaches the FEA model was used to obtain the effects of various parameters such as debris sizes, material properties, friction coefficients, applied loads, and surface speeds on the elastic-plastic deformation and contact force of the system, the FEM used to predict debris and mating surfaces deformations as a function of debris size, material properties, friction coefficient, applied load and surface speed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        03/12/2021